IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                   January 25, 2008
                                     No. 07-20154
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


ROSE PICKETT,
                                                                       Plaintiff-Appellant
v.
MICHAEL CHERTOFF, SECRETARY,
DEPARTMENT OF HOMELAND SECURITY;
UNITED STATES IMMIGRATION & CUSTOMS
ENFORCEMENT; FEDERAL PROTECTIVE
SERVICE,
                                                                   Defendants-Appellees



                   Appeal from the United States District Court
                       for the Southern District of Texas
                              USDC 4:06-CV-1092

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Rose Pickett, proceeding pro se on appeal, seeks

reversal of the final judgment of the district court granting Defendants’

motion to dismiss and motion for summary judgment, dismissing Pickett’s

action with prejudice.        That action is grounded in claims of employment

discrimination based on race, sex, age, and retaliation in violation of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
applicable federal and state statutes.

      We have carefully reviewed the parties’ briefs and the record on appeal,

including the careful and exhaustive Memorandum Opinion and Order of the

district court signed on January 5, 2007, as a result of which we are satisfied

that the district court not only committed no reversible error, but properly

and correctly granted and rendered the judgment from which Pickett appeals.

For the reasons set forth by the district court in its said Memorandum

Opinion and Order, the judgment of that court is, in all respects,

AFFIRMED.




                                         2